Emergency Assistance to the District of Columbia Department
        of Corrections in Case of a Work Stoppage

U n d e r 31 U .S .C . § 685a(a), w h ic h a u th o riz e s federal ag en cies to p ro v id e se rv ices on a
  c o n tra c tu a l basis to th e D istric t o f C o lu m b ia g o v e rn m e n t, th e A tto rn e y G e n e ra l m ay
  p ro v id e B u reau o f P riso n s p erso n n el to th e D istric t o f C o lu m b ia D e p a rtm e n t o f
  C o rre c tio n s in th e e v e n t o f a w o rk sto p p a g e by D e p a rtm e n t em ployees.

                                                                                       December 22, 1980
M EM ORANDUM OPINION FOR TH E ASSISTANT ATTORNEY
           G EN ER A L, CRIM INA L DIVISION

   This responds to your request for our opinion whether the Attorney
General may, if requested to do so by the Mayor of Washington, D.C.,
provide Bureau of Prisons (BOP) personnel to the District of Columbia
Department of Corrections in the event of a work stoppage by Depart­
ment employees. We have concluded that the Attorney General does
have the authority to provide such assistance.
   The federal government is authorized to furnish services to the Dis­
trict of Columbia government. 31 U.S.C. § 685a(a).1 Requiring explicit
statutory authorization for each agency’s rendering of services to the
District of Columbia would render this statute superfluous. Unless,
therefore, there is some impediment in the BOP’s regulations to provid­
ing such services which is itself based upon a statutory prohibition, the
statute would permit the Mayor and BOP to negotiate a contract,
subject to the approval of the Office of Management and Budget and
the Mayor.
   BOP, a part of the Department of Justice, is charged with guarding
federal prisoners. 18 U.S.C. §4042(2), (3); 28 C.F.R. § 0.95(b), (c). The

  1 T h e provision, w hich is also found a! D .C . C ode Ann. § 1-826 (Supp. V 1978), states:
           (a) F o r the purpose o f preventing duplication o f effort o r for the purpose o f
         otherw ise prom oting efficiency and econom y, any Federal officer o r agency may
         furnish services to the D istrict governm ent and any D istrict officer or agency may
         furnish services to the Federal G overnm ent. E xcept w here the term s and conditions
         governing the furnishing o f such services are prescribed by o th e r provisions o f law,
         such services shall be furnished pursuant to an agreem ent (1) negotiated by the Federal
         and D istrict authorities concerned, and (2) approved by the Federal O ffice o f M anage­
         m ent and Budget and by the M ayor.
               *                    *                     *                     *          •          *

           (c) T h e cost o f each Federal officer and agency in furnishing services to the D istrict
        pursuant to any such agreem ent are [sic] authorized to be paid, in accordance w ith the
        term s o f the agreem ent, out o f appropriations available to the D istrict officers and
        agencies to w hich such services are furnished.


                                                        826
Attorney General’s authority to control and manage federal prisons, 18
U.S.C. § 4001(b)(1), has been delegated to the Director of the BOP. 28
C.F.R. § 0.95(a). We are advised that there have been only two inci­
dents in the recent past in which BOP personnel have been assigned to
work away from their normal post. One occurred during an antiwar
demonstration when personnel from Lewisburg Prison and the central
Washington, D.C. office were used to man a federal detention center
set up in the District of Columbia. In the other, personnel from the
central office were sent to Danbury Prison because of a threatened
work stoppage.
  The Master Agreement between the BOP and its guards’ union
reserves to BOP the right “(1) to direct employees of the Federal
Prison System; (2) to . . . transfer [and] assign . . . employees . . . and
(6) to take whatever actions may be necessary to carry out the mission
of the Federal Prison System in situations of emergency.” Article 5, 9a.
See also Article 18, § m. The authority, therefore, to transfer guards to
temporary duties in time of emergency does exist.

                                          L a r r y L . S im m s
                                  Deputy Assistant Attorney General
                                      Office o f Legal Counsel




                                   827